                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )     No.:   3:18-CR-29-TAV-HBG-1
                                               )
  LEESHAWN HOWARD,                             )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se motions for compassionate

  release [Docs. 119, 122]. The United States has filed a response in opposition [Doc. 124].

  Pursuant to Standing Order 21-09, counsel was appointed to review defendant’s case to

  determine whether a supplemental motion for compassionate release should be filed [Docs.

  127, 129]. Counsel has since filed a notice that no supplement will be filed [Doc. 130].

  The matter is now ripe for adjudication. For the reasons set forth more fully below,

  defendant’s motions will be DENIED.

  I.    Background

        On March 7, 2019, a jury found defendant guilty of one count of conspiracy to

  distribute and possess with intent to distribute fifty grams or more of methamphetamine in

  violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), and one count of possessing a

  firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)

  [Doc. 55].   Defendant was sentenced to 128 months’ imprisonment as to the drug

  conviction and 60 months’ imprisonment, to run consecutive, as to the firearms charge, for



Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 1 of 8 PageID #: 2841
  a total term of imprisonment of 188 months, to be followed by five years of supervised

  release [Doc. 84].

           Defendant is housed at FCI Loretto, which currently has zero (0) active cases of

  COVID-19 amongst the inmates, zero (0) active cases amongst the staff, and 133 staff and

  638 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal Bureau

  of Prisons, https://www.bop.gov/coronavirus/ (last visited September 8, 2021). Defendant

  is twenty-eight (28) years old and suffers from, among other ailments, asthma and obesity1

  [Docs. 122-2, 122-3]. Defendant was also diagnosed with COVID-19 in August 2020,

  and on October 28, 2020, reported a continuing shortness of breath after recovering

  [Doc. 122-2, p. 2]. Defendant is scheduled for release on May 23, 2031. Inmate Locator,

  Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited September 8,

  2021).

  II.      Legal Standard

           A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”         United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239


           1
             Defendant’s medical records report a weight of 258 pounds [Doc. 122-2,
  p. 2] and his Presentence Investigation Report shows a height of five feet, nine inches
  [Doc. 68,¶ 38], which indicates a BMI of 38.1, which qualifies as medically obese.
  Adult BMI Calculator, Centers for Disease Control and Prevention, https://www.cdc.gov/health
  yweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html.
                                               2


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 2 of 8 PageID #: 2842
  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id.

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
                                                3


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 3 of 8 PageID #: 2843
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

  United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,

  984 F.3d 516, 519 (6th Cir. 2021). However, as no policy statement applies to defendant-

  filed motions for compassionate release, the second requirement plays no role. Id.

  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831,

  833–34 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules

  ‘must be enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi.,




                                               4


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 4 of 8 PageID #: 2844
  138 S. Ct. 13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule

  are waiver and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         The government concedes that the exhaustion requirement has been met in this case

  [Doc. 124]. Thus, the Court may consider the merits of defendant’s request.

         B.     § 3553(a) factors

         As noted above, the Court need not consider all three statutory prerequisites if any

  one would serve as a basis for denial. Elias, 984 F.3d at 519. In this instance, the § 3553(a)

  factors weigh against compassionate release, so the Court need not address whether

  defendant has satisfied the extraordinary and compelling reasons prong of the analysis.

  “§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a) factors and

  determine whether, in its discretion, the reduction authorized by [steps one and two] is

  warranted in whole or in part under the particular circumstances of the case.” United States

  v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (internal citations omitted).              The

  “overarching” inquiry under § 3553(a) is whether the sentence imposed is “sufficient, but

  not greater than necessary, to comply with the purposes” outlined in § 3553(a)

  paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491 (2011). To

  this end, § 3553(a) directs the Court to consider the nature and circumstances of the

  offense, the history and characteristics of the defendant, the need for the sentence imposed,

  the kinds of sentences available, the applicable guideline range, any pertinent policy

  statement, the need to avoid unwarranted sentencing disparities, and the need to provide

  restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491.

                                                5


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 5 of 8 PageID #: 2845
         Initially, the Court notes that it conducted a thorough analysis of the § 3553(a)

  factors during the sentencing in this case, which the Court incorporates herein [Doc. 115].

  The Court begins with the criminal conduct at issue in this case. A jury found defendant

  guilty of conspiracy to distribute and possess with intent to distribute fifty grams or more

  of methamphetamine, as well as possession of a firearm in furtherance of a drug trafficking

  crime [Doc. 55]. Evidence at trial revealed that defendant possessed 879 grams of

  methamphetamine which was approximately 97% pure [Doc. 68, ¶ 9]. The Court finds

  that this was a serious drug offense involving a significant amount of methamphetamine.

  The seriousness of the offense is reflected in the potential sentence defendant faced, with

  a statutory mandatory minimum ten-year sentence for the drug charge and a statutory

  mandatory minimum five-year sentence, to be served consecutively, as to the firearms

  charge. See 18 U.S.C. § 924(c); 21 U.S.C. § 841(b)(1)(A).

         The Court recognizes that before this case, defendant had no prior convictions on

  his criminal history, and it took that factor into account at the time of sentencing [Doc. 115,

  p. 10], just as it also considers that factor now. The Court also notes that defendant has

  incurred at least one disciplinary infraction since beginning his term of imprisonment for

  refusing to obey an order and interfering with staff [Doc. 124-4].

         The Court has also considered the need for the sentence imposed to reflect the

  seriousness of the offense, to promote respect for the law, to provide just punishment for

  the offense, to afford adequate deterrence, to protect the public from further crimes of the

  defendant, and to provide the defendant with needed education and training, medical care,

                                                6


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 6 of 8 PageID #: 2846
  or other correctional treatment. See 18 U.S.C. § 3553(a). Further, the Court has considered

  the kinds of sentences available, the guideline sentencing range, and the need to avoid

  unwarranted disparities. Id.

         After considering the above, and all other evidence of record, the Court finds that

  the § 3553(a) factors weigh against compassionate release. The Court recognizes that

  defendant was relatively young at the time of the instant offense, approximately twenty-

  five years old, and had no prior criminal history, as well as defendant’s current medical

  condition. The Court finds that those facts are outweighed by the other relevant sentencing

  factors.

         As the Court noted above, defendant was sentenced to a term of imprisonment of

  188 months [Doc. 84], and he is due to be released May 23, 2031, approximately

  116 months from now. The Sixth Circuit has ruled that courts may consider the amount of

  time a defendant has served when ruling on a motion for compassionate release. See United

  States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just

  punishment, the need to reflect the seriousness of the offense, and the need to promote

  respect for the law permit the court to consider the amount of time served in determining

  whether a sentence modification is appropriate.”). In this instance, defendant has served

  less than half of his sentence, and the Court finds that the length of time left on defendant’s

  sentence is another factor which weighs against compassionate release.

         The Court is aware of defendant’s medical conditions, and the risk that the ongoing

  pandemic poses to defendant and to others. That risk is somewhat lessened by the fact that

                                                7


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 7 of 8 PageID #: 2847
  the Bureau of Prisons has begun vaccinating inmates against COVID-19, and, as the Court

  noted above, 638 inmates at the facility where defendant is housed have already been

  vaccinated. The Court in no way diminishes the risk COVID-19 continues to present, but

  the Court must still balance the § 3553(a) factors against all other relevant evidence.

         In reaching this decision, the Court has considered the parties’ filings, the PSR, the

  § 3553(a) factors and other relevant law, and the record as a whole. While the Court

  recognizes defendant’s medical condition, that is only part of the compassionate release

  calculus. On the record before the Court, the sentencing factors weigh against early release,

  and defendant’s motions for compassionate release will be DENIED.

  IV.    Conclusion

         For the reasons set forth more fully above, defendant’s motions for compassionate

  release [Doc. 119, 122] are DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               8


Case 3:18-cr-00029-TAV-HBG Document 131 Filed 09/09/21 Page 8 of 8 PageID #: 2848
